Citation Nr: 9900890	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-20 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Mauricio Martinez, Agent


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 to February 
1945.  The veteran and appellant were married in July 1975.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a July 1996 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veterans death. 


FINDINGS OF FACT

1. The veteran died on March [redacted], 1990.  The death 
certificate identifies the immediate cause of death as 
cardiac arrhythmia due to coronary artery disease.  It also 
identifies gastritis as a significant condition 
contributing to death.  

2. No competent medical evidence is of record demonstrating 
there is a nexus between a disease or injury of service 
origin, or treatment therefor, and the causes of the 
veterans death. 


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veterans death is not well grounded.  38 U.S.C.A. §§ 
1101, 1102, 1110, 1113, 1310, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran filed an initial claim for VA disability benefits 
in May 1945 based on residuals of a burn to his leg and loss 
of memory for seven months.  

The veterans service entrance examination report, in 
November 1943, listed the respiratory system, heart and blood 
vessels as normal.  

The veterans service medical records show that he was 
hospitalized in February 1944 due to a mild concussion 
sustained after having been struck on the head during an 
altercation several days earlier.  Physical examination 
showed no positive findings except for tremor of the fingers 
and the veteran appeared confused as to the recent events of 
his hospitalization.  There was no evidence of recent injury 
to the scalp.  The veteran related having sustained a pre-
service skull fracture in an automobile accident in January 
1943.  Physician examination of the heart and vascular system 
was normal.  The veteran reported that he had numbness and 
sensory disturbances, which began the day of admission.  The 
veteran was examined by an orthopedist, who then referred the 
veteran for evaluation by the neuropsychiatric service.  The 
examiner determined that the sensory disturbances were not 
founded on an organic basis because of the timing and 
distribution of the disturbances.  The final diagnoses were 
mild cerebral concussion and moderately severe 
psychoneurosis, hysteria, cause undetermined, which existed 
prior to service and was manifested by numbness and loss of 
sensation in the extremities.  Both conditions were improved 
and he returned to duty.  

The veterans service medical records show he was again 
admitted for evaluation in October 1944.  The veteran had 
gone on authorized liberty in March 1944 and turned himself 
into naval authorities six months later stating that he had 
complete amnesia during that time.  The veteran reported that 
he was in an automobile accident in January 1943, before 
entering service, sustaining a skull fracture, and he was 
unconscious for nine days afterward and hospitalized for 
three months. The veteran stated that since that time he 
experienced dizzy spells and lapses of memory for as long as 
three months.  A physical examination at that time was 
negative except for a depression in the skull.  The veteran 
was referred for a neuropsychiatric consultation.  The 
diagnosis was dementia praecox.  He was transferred to a U.S. 
Navy Hospital for further treatment and disposition.  During 
his hospitalization, examination revealed no heart or chest 
difficulties.  In November 1944, the diagnosis was changed to 
constitutional psychopathic state, schizoid personality.

In December 1944, a service examiner indicated that the 
veteran had shown psychopathic traits prior to enlistment and 
that he had been subject to severe confusional episodes 
before and after entering service.  

The report of medical survey issued in January 1945 noted 
that the general physical, neurological and special 
examinations were negative except for a slight depression in 
the skull.  The Board of Medical Survey determined that the 
veterans psychiatric features were those of a post-traumatic 
personality defect.  The Board of Medical Survey determined 
that this disability preexisted active service and was not 
aggravated by service.  Finally, the Board of Medical Survey 
concluded that this rendered the veteran unfit for further 
service and recommended that he be discharged.  In February 
1945, the veteran was discharged for medical reasons and no 
disciplinary action was directed toward him as a result of 
his unauthorized absence from March to September 1944.  

The veteran was hospitalized in July 1972 for perineal pains.  
Examination of the heart indicated that the veteran had a 
regular sinus rhythm with a loud systolic murmur radiating to 
the axilla.  The veteran underwent an electrocardiogram 
(EKG), which showed an abnormal tracing.  The physician 
recommended medical consultation but this was not performed 
because the veteran left the hospital without further 
treatment.  The reported diagnoses were perineal pains of 
undetermined etiology, hypertension of undetermined etiology, 
left eye blindness secondary to hemorrhage of the optic 
nerve, and an abnormal EKG, of which the source was 
undetermined.  

In a July 1985 note to a transportation company for the 
purpose of obtaining transport for the veteran to doctor 
appointments, a private physician indicated that the veteran 
was being treated for chronic pain syndrome, drug dependence, 
peptic ulcer disease, partial blindness and heart disease.  
The veteran could not use public or private transportation 
because of vision problems and cardiac arrhythmia.  

The evidence includes an October 1985 statement from a 
private clinic indicating that the veteran suffered from poor 
health secondary to multiple myocardial infarctions and 
recommending that the veteran receive additional help at 
home.  

A VA examination for housebound status or aid and attendance, 
conducted in November 1988, indicated diagnoses of bilateral 
pneumonia, chronic brain syndrome and chronic obstructive 
pulmonary disease (COPD).  

During VA examination in March 1989, the examiner noted a 
history of six vessel bypass surgery in 1986 and hypertension 
for 20 years.  Physical examination showed no cardiac 
enlargement.  A report of EKG exhibited abnormal readings.  
Pulmonary function testing showed a moderate restrictive 
defect.  The veteran was unable to completely cooperate with 
the test.  A radiology report indicated a slightly enlarged 
left ventricular accentuation with an elongated and sclerotic 
aorta.  The examiner noted residua of prior coronary bypass 
surgery, which were not evident upon comparison to a prior 
examination of September 1983.  The examiner further noted 
that the heart had enlarged slightly since the previous 
examination.  The physician reported diagnoses of the 
following:  1) Status post coronary artery bypass surgery; 2) 
Hypertension history; 3) Status post right femur fracture; 
4) Tendonitis of the right shoulder; 5) Obstructive and 
restrictive lung disease; 6) Arteriosclerotic heart disease 
(ASHD); and 7) Status post prostatic surgery with 
incontinence. 

A report of psychiatric examination conducted at that time 
indicated a diagnosis of organic brain syndrome related to 
COPD.  

The evidence includes copies of medical charges associated 
with an October 1989 private hospitalization.  

The record contains a certified copy of the veterans 
certificate of death dated in March 1990.  It shows the 
veteran died on March [redacted], 1990.  It lists the 
immediate cause of death as cardiac arrhythmia due to coronary 
artery disease with gastritis listed as a significant condition 
contributing to death, but not related to the above causes.  The 
certificate indicates that the coronary artery disease had an 
onset thirty years prior to death.  

At a personal hearing before the undersigned, the appellant 
indicated that she was attempting to locate treatment records 
from Sacramento Hospital and these records would indicate a 
pattern and history of medications.  Transcript, p. 3 (June 
1998).  The appellant testified that the veteran was unable 
to control his life without taking medication.  She also 
testified that he was prescribed Valium, Percodan, codeine 
and Seconal for mental problems and these drugs caused his 
heart attack.  Transcript, pp. 4-5.  She also testified that 
the veteran became addicted to medication and when he was 
unable to get prescription medicine he would get drugs from 
the street.  Transcript, p. 7.  The appellant also 
testified that the veteran had open-heart surgery six or 
eight years prior to his death.  Transcript, p. 7. The 
appellant contends that the veterans death was related to 
service, specifically, that medications prescribed to the 
veteran during and subsequent to active service for his 
longstanding psychiatric disorder caused or contributed to 
his cardiovascular problems, which led to the 1990 heart 
attack and the veterans death.  

II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability or death was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Where certain diseases, such as 
arteriosclerosis, cardiovascular disease including 
hypertension, or a psychosis are manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
However, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  Although the veteran was not service-connected for 
any disability during his lifetime, service connection for 
cause of death may be established where the evidence shows 
that the disability was incurred in service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The threshold question to be answered in the appellants 
appeal is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
held that, For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The appellant contends that the veteran developed a chronic 
psychiatric disorder during active service and that he used 
medications for many years to control his symptoms.  She 
argues that these medications caused the veterans 
cardiovascular disorders, which ultimately caused his death 
by heart attack.  The issue of whether the veterans death is 
related to his period of military service involves a medical 
diagnosis or opinion as to medical causation; thus competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  As a layperson, the appellant is not 
competent to provide evidence or an opinion that observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability or of the underlying pathology that resulted in 
the veterans death.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494(1992);  Savage v. Gober, 10 Vet. App. 489, 497 
(1997).  

The service medical records do not show a diagnosis of 
cardiovascular disease.  In addition, the post-service 
medical evidence does not show that the veteran was diagnosed 
with ASHD or hypertension in the year following his 
discharge.  The first medical diagnosis of record for 
hypertension is in July 1972, and for ASHD in March 1989.  
The VA examiner in March 1989 provided a history of 
hypertension only since 1969.  These examiners also do not 
relate the post-service development of cardiovascular disease 
to any incident or event of active service.  

The service medical records include a diagnosis of a 
constitutional psychopathic state, schizoid personality. 
However, the Board of Medical Survey determined that the 
veterans psychiatric features were those of a post-traumatic 
personality defect.  The Board of Medical Survey also 
determined that this disability preexisted active service and 
was not aggravated by service.  The veteran was not service-
connected for a psychiatric disorder at the time of his death 
and the post-service medical evidence does not relate any 
post-service psychiatric disability to active service.  

The evidence of record shows several disabilities at the time 
of death.  The veteran suffered from hypertension, 
tendonitis, COPD, ASHD, incontinence and had open-heart 
surgery prior to his death.  Again, the evidence of record 
does not contain a competent medical opinion or diagnosis 
providing a connection between or among any of these 
disabilities and service or any incident thereof.  The 
certificate of death states the onset of the coronary artery 
disease was thirty years prior to the veterans death.  This 
is approximately fifteen years after the veteran was 
discharged from active service.  

The appellant alleges that the prescription medication for 
the veterans psychiatric condition contributed to his heart 
problems and, ultimately, to his death.  She alleges that 
these medications were originally prescribed in service and 
the veteran became addicted to them.  There is no indication 
in the service medical records as to what, if any, 
medications were prescribed for the veteran.  In addition, 
the appellant has not presented or identified competent 
medical evidence that the medications listed by the 
appellant, as those taken by the veteran, contributed in any 
way to his heart disease and death.  Accordingly, it is the 
Boards decision that the appellant has not met the initial 
burden of submitting evidence to justify the belief by a fair 
and impartial individual that her claim for entitlement to 
the cause of the veterans death is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The Board recognizes that the Court has held that there is 
some duty to inform the appellant of the necessity of 
submitting certain evidence that is necessary for the 
completion of her claim for benefits, even where the claim is 
not well grounded.  See 38 U.S.C.A. § 5103 (West 1991);  
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995), modified in 
relevant part by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In her substantive appeal, the appellant stated that 
medical records showed that the veterans death was 
related to service.  Further, at the recent hearing, the 
appellant identified records of the veterans hospitalization 
that she believed possibly would show what medications the 
veteran was taking.  At the hearing, in essence, the 
appellant was advised of the necessity of submitting 
competent evidence of the veterans use of medication, as 
claimed, but also that the use of such medication resulted or 
contributed substantially or materially to cause death, and 
that either a disease or injury of service origin or 
treatment therefor caused or contributed substantially and 
materially to cause or hasten death.  This would include side 
effects of treatment, including medication, of treatment for 
a service connected disability.  She was advised that, at the 
time of his death, the veteran was not service connected for 
any disability and the theories she espoused at the hearing 
were not supported by competent evidence.  She was advised 
how to submit additional evidence.  The appellant did not 
produce the records she referenced or any other competent 
evidence, despite this advisory.  Thus, in the judgment of 
the undersigned, VA has satisfied its duty under § 5103(a).  
In reaching this decision, it also has been considered that 
the referenced hospital records would include medical 
evidence relating post-service cardiovascular disease to 
service, or an opinion that medications taken by the veteran 
were for a service-related psychiatric disorder and these 
caused his cardiovascular disease.  As characterized by the 
appellant, such evidence would not support a well-grounded 
claim.  


ORDER

Entitlement to service connection for the cause of the 
veterans death is denied, as the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim of 
entitlement to service connection for the cause of the 
veterans death is well grounded.  





		
	Steven L. Keller
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
